 1   Christopher J. Donovan (SBN 315982)
     Doss Law, LLP
 2
     29042 Bouquet Canyon Road
 3   Silverado, CA 92676
     Tel: (949) 535-1460
 4   Fax: (800) 584-6950
 5   Chris@DossLaw.com
     Attorney for Claimant
 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,             )
                                           ) CIVIL NO. 2:18-cv-00799-KJM-CKD
12               Plaintiff,                )
                                           ) STIPULATION AND ORDER TO
13                                         ) WITHDRAW CLAIM OF
           v.                              ) LIENHOLDERS, COREY FENIG AND
14                                         ) FAYE FENIG, TRUSTEES OF THE 2008
     REAL PROPERTY LOCATED AT 5313         )
15   KUNGSTING WAY, ELK GROVE,             ) COREY AND FAY FENIG REVOCABLE
     CALIFORNIA, SACRAMENTO COUNTY, ) LIVING TRUST
16
     APN: 132-1620-047-0000, INCLUDING ALL )
17   APPURTENANCES AND IMPROVEMENTS )
     THERETO,                              )
18                                         )
                                           )
           Defendant.                      )
19

20

21

22         IT IS HEREBY STIPULATED by and between claimants, Corey Fenig
23   and Faye Fenig, Trustees of the 2008 Corey and Faye Fenig Revocable Trust,
24   and Plaintiff, the United States of America (“Plaintiff”), by and through its
25   undersigned counsel, Kevin C. Khasigian, Assistant U.S. Attorney, as follows:
26         1.     Claimants asserted a lienholder interest in the defendant property
27   located at 5313 Kungsting Way, Elk Grove, California, APN: 132-1620-047-
28

                                                    1
                      ______________________________________________________
                                Stipulation and Order To Withdraw Claim
 1
     0000, including all appurtenances and improvements thereto (“Defendant
 2
     Kungsting Way”).
 3
           2.    The loan has since been satisfied and Claimants no longer have an
 4
     interest in the Defendant Kungsting Way property.
 5
           3.    Accordingly, Claimants hereby withdraw their Claim filed May 23,
 6
     2018 (Document 4) in the above-captioned case with respect to the Defendant
 7
     Kungsting Way property.
 8
           4.    To the extent required under the Federal Rules of Civil Procedure,
 9
     Rule 41(a), Plaintiff agrees to dismiss with prejudice Claimants in the above-
10
     captioned case pursuant to the Federal Rules of Civil Procedure, Rule 41(a).
11
     Defendant Kungsting Way is the in rem defendant.
12

13
           5.    Each party hereto is to bear its own costs.

14
           6.    Claimants are hereby removed from the Service List for the above-

15   captioned case.
16   Date: August 23, 2019              By:    /s/ Corey Fenig
17                                             Corey Fenig, Trustee
18

19

20   Date: August 23, 2019              By:    /s/ Faye Fenig
                                               Faye Fenig, Trustee
21

22                                             (Signatures retained by attorney)
23

24   Date: 9/5/2019                            McGREGOR W. SCOTT
                                               United States Attorney
25

26                                             /s/ Kevin C. Khasigian
27
                                               KEVIN C. KHASIGIAN
                                               Assistant U.S. Attorney
28

                                                     2
                       ______________________________________________________
                                 Stipulation and Order To Withdraw Claim
 1
                                           ORDER
 2

 3

 4           The Court has read and considered the Stipulation to Withdraw Claim by
 5   Corey Fenig and Faye Fenig, Trustees of the 2008 Corey and Faye Fenig
 6   Revocable Trust, and Plaintiff, United States of America, by and through their
 7   respective counsel (collectively, the “Parties”). For the reasons stated in the
 8   Stipulation and for good cause shown, IT IS HEREBY ORDERED as follows:
 9           1.   The Stipulation is approved.
10           2.   Claimants Claim filed May 23, 2018 (Document 4) in the above-
11   captioned case is hereby deemed withdrawn.
12           3.   Claimants are hereby deemed dismissed from the above-captioned
13   case.
14
             IT IS SO ORDERED.
15

16   DATED: September 6, 2019.
17

18
                                                UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                                    3
                      ______________________________________________________
                                Stipulation and Order To Withdraw Claim
